                 Case 2:20-cv-00844-RAJ Document 13 Filed 09/02/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   HARKIRAT SINGH,
 9                               Petitioner,            Case No. C20-844-RAJ-MLP

10          v.                                          ORDER OF DISMISSAL
11
     U.S. IMMIGRATION & CUSTOMS
12
     ENFORCEMENT, et al.,

13                               Respondents.

14
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
15
     Peterson, United States Magistrate Judge, any objections or responses to that, and the
16

17
     remaining record, the Court finds and ORDERS:

18          (1)      The Court ADOPTS the Report and Recommendation.

19          (2)      Petitioner’s request to voluntarily dismiss this action without prejudice and

20   without an award of costs or fees to either party (dkt. # 9) is GRANTED.

21          (3)      The Government’s motion to dismiss (dkt. # 4) is DENIED as moot.
22          (4)      This action is DISMISSED without prejudice and without an award of costs
23
     or fees to either party.



     ORDER OF DISMISSAL - 1
             Case 2:20-cv-00844-RAJ Document 13 Filed 09/02/20 Page 2 of 2



 1

 2         (5)    The Clerk is directed to send copies of this Order to the parties and to Judge
 3   Peterson.
 4
           Dated this 2nd day of September, 2020.
 5

 6                                                   A
 7                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
